                                      Robert Rotman, Esq.
                                  305 East 24th Street Ste. 17R
                                     New York, NY 10017
                                        (646) 606-4867
                                    rrotmanlaw@gmail.com

December 2, 2020

Via ECF

Hon. Lewis J. Liman
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street Room 701
New York, NY 10007

Re:    HC2, Inc. v. Andrew Delaney, Case No.: 1:20-cv-03178-LJL

Dear Judge Liman:

In response to plaintiff HC2’s counsel’s letter to the Court dated today, defendant Andrew Delaney
has complied with the Court’s Order dated November 30, 2020 by attaching the required
documents. Contrary to Michael Nacchio, Esq.’s letter, my affirmation did not contain any “new
allegations”.

The Court’s order stated: “Accordingly, Plaintiff is ORDERED to file, by December 4, 2020, an
affidavit or declaration attaching authentic copies of the documents referred to in paragraphs 36-
38 and 14 of the counterclaims and in the March 17, 2020 email, all of which should have pre-
existed March 18, 2020.” Both references he objects to are in paragraph 3 of my affirmation.
Paragraph 37 of our amended counterclaims which is part of the Court’s Order uses the words
“such as” and states: “HC2 failed to follow proper guidelines provided by public health agencies,
such as the N.Y.C. Health Department and the CDC, or to track and prevent the spread of the
coronavirus among workers.” (emphasis added) Paragraph 3 of my affirmation is not an addition
but a clarification of what is alleged in paragraph 37 of the amended counterclaims.

However, we do not object to deleting, striking, or revising the second part of paragraph 3 of my
affirmation to which plaintiff objects.

Thanking the Court in advance for considering this letter.

Respectfully submitted,
/s/Robert Rotman
Robert Rotman, Esq.

cc:    Michael Nacchio, Esq.



                                                1
